UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-106 THE LGL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 38-1799862 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2525 Shader Rd., Orlando, Florida 32804 (Address of principal executive offices) (Zip Code) (407) 298-2000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x Class Outstanding at August 11, 2008 Common Stock, $0.01 par value 2,176,216 1 Index INDEX THE LGL GROUP, INC. PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets: 3 –June 30, 2008 –December 31, 2007 Condensed Consolidated Statements of Operations: 5 –Three months ended June 30, 2008 and 2007 –Six months ended June 30, 2008 and 2007 Condensed Consolidated Statements of Stockholders’ Equity: 6 –Six months ended June 30, 2008 and 2007 Condensed Consolidated Statements of Cash Flows: 7 –Six months ended June 30, 2008 and 2007 Notes to Condensed Consolidated Financial Statements: 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosure About Market Risk 18 Item 4T. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 6. Exhibits 21 2 Index PART I FINANCIAL
